Appeal by the defendant,. as limited by his brief, from a sentence of the Supreme Court, Queens County, rendered April 7, 1972, upon a conviction, of attempted burglary in the third degree, upon a guilty pléa. Defendant was sentenced to an indeterminate prison term of not more than three years, with a recommendation that he receive medical' treatment. Sentence reversed, .on the law, and case remanded to the Criminal Term' for- further proceedings not inconsistent with the views- herein set forth. At the time of the guilty pleading, the court had information before it which indicated that defendant" might be a drug addict and the court said that, if' defendant were an addict, it' could,- on sentencing, consider' the question whether defendant was entitled to rehabilitation for his addiction. Accordingly, defendant could not be sentenced ■ until there was -compliance with' sections 207 and 208 of-the Mental Hygiene-Law (People v. Marañen, 39 A.D 2d 589, affd. 31 N Y 2d 828). It appears from the record that the sentencing court may have been- influenced by misinformation with respect to whether defendant had applied to Project R. F. T. U. R. N. for rehabilitation. Rabin, P. J.; Hopkins,' Munder, Martuscello and Christ, JJ., concur.